Citation Nr: 0933452	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-25 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In December 2008, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.


FINDING OF FACT

The Veteran's PTSD is most closely manifested by occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as flattened affect; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
rating in excess of 50 percent for service-connected PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, 
entitlement to disability benefits has been granted and an 
initial rating has been assigned, the original claim has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for entitlement to 
benefits has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim.  

Nevertheless, the Board does note that a letter issued in 
August 2004 advised of the evidence needed to substantiate 
the Veteran's initial claim of entitlement to service 
connection for PTSD.  This letter advised the Veteran of his 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  Following his notice of disagreement with 
the rating assigned by the October 2004 decision, an April 
2005   letter provided VCAA notice with respect to the 
increased rating claim.  A January 2009 letter issued 
pursuant to Vazquez also satisfied the Dingess requirement 
that the Veteran be notified of the type of evidence needed 
to substantiate the disability rating element of his claim.  
The Board finds that the lack of notice of how to establish 
an effective date does not prejudice the Veteran because, as 
his claim is being denied, a new effective date will not be 
assigned.
 
The Board notes that the April 2005 and January 2009 letters 
were not issued prior to the initial adjudication of the 
Veteran's claim in October 2004.  His claim, however, was 
subsequently readjudicated in a July 2005 statement of the 
case and a May 2009 supplemental statement of the case.  
Thus, any deficiencies in the timeliness of these notice 
letters would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's VA medical records and arranged for 
him to undergo VA examinations in August 2004 and February 
2009.  The Board notes that the February 2009 examination was 
requested on remand for the purpose of clarifying some 
inconsistencies observed in the August 2004 examination 
report.  The February 2009 examination report is thorough and 
consistent with VA treatment records from the period that is 
currently on appeal.  The examiner elicited from the Veteran 
his history of complaints and symptoms, and provided clinical 
findings detailing the results of this examination.  For 
these reasons, the Board concludes that the examination 
report in this case is adequate upon which to base a 
decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

The Veteran's service-connected PTSD has been assigned a 50 
percent disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  He essentially contends that a higher rating is 
warranted.  

The criteria of Diagnostic Code 9411 for each level of 
disability at 50 percent and higher are as follows:

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 51 to 60 indicate moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers and co- 
workers).  GAF scores of 41 to 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  GAF scores of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an initial 
rating in excess of 50 percent under 38 C.F.R. § 4.130, DC 
9411.  In this regard, the Board found the most probative 
evidence to be the February 2009 VA examination report, as 
well as the VA medical records associated with the claims 
file.

The February 2009 VA examination report diagnosed chronic 
PTSD, mild to moderate, and assigned an overall GAF score of 
55 with a PTSD GAF score of 50.  The examiner noted that the 
Veteran continues to experience flashbacks in the form of 
chronic nightmares and recurrent intrusive thoughts he 
reported hypervigilance symptoms and that he startles easily 
on hearing certain unexpected loud noises.  He described 
severe anxiety and problems driving.  He gets upset when 
stuck in traffic and when watching anything on television 
related to the war.  He stated that smelling diesel brings 
back memories of Vietnam.  He sleeps better on medication but 
still wakes up with occasional nightmares.  He had a long 
history of alcohol and drug abuse since Vietnam.  He used 
alcohol to calm his nerves.  He stopped doing drugs and 
alcohol.  No psychosis was reported.  The Veteran reported 
depressive symptoms that the examiner opined were an 
intrinsic part of his PTSD, but the Veteran did not meet the 
separate criteria for a major depressive disorder diagnosis.  

The examiner stated that the Veteran's overall GAF score of 
55 and his PTSD GAF score of 50 reflected moderate impairment 
in industrial and social functioning.  On the industrial 
level, the Veteran was noted to be retired.  He worked for a 
company for over 33 years.  He stated the only reason he 
managed to work so long was because he stayed by himself and 
worked out of his home, which gave him flexibility of hours 
and the opportunity to work alone and not deal with other 
individuals.  The Veteran was never fired or reprimanded at 
work.  He did not lose any time from work due to physical or 
psychiatric problems.  He had been diagnosed with cognitive 
disorder, not otherwise specified, in 2004, but that did not 
present a major functional limitation at present.

The Veteran's overall quality of life was noted to be 
significantly compromised due to his psychiatric condition.  
He has had chronic relationship problems and difficulty 
committing himself to a relationship.  He has never been 
married and has no children.  He described chronic problems 
connecting with individuals.  He is currently in a long-term 
relationship but stated he has not been able to commit 
himself to it.  Otherwise, the Veteran described a fair 
social life and stated he has friends that he spends time 
with.  He enjoys fishing, hunting, and gardening.  The 
Veteran's overall prognosis for his psychiatric condition was 
noted to be limited and dependent upon continuation of 
treatment with psychotropic medication and group therapy.  
The examiner opined that, in spite of standardized treatment, 
the Veteran continues to have residual symptoms of PTSD that 
interfere with his social functioning.  

As noted in the December 2008 Board remand, the August 2004 
VA examination report concludes that the Veteran had 
difficulty making commitments over the years, tended to be 
isolative, and remained to some extent emotionally detached.  
The examiner also noted that, although the Veteran had been 
quite successful industrially, he had never married and had 
experienced significant social impairment.  

This report notes that the Veteran was in a 16-year 
relationship.  It states he generally worked in the metal 
building field and was now a senior district manager for a 
large steel corporation.  He was reported to live alone.  He 
generally enjoyed sports and watching television, especially 
politics.  He read magazines and, occasionally, exercised.  
He enjoyed fishing on the Gulf Coast and locally.  He 
performed his activities of daily living unaided.  

His present symptoms were noted to include marked increase in 
difficulty sleeping, more anxiety, and daily intrusive 
thoughts about Vietnam since the start of the Iraq War and 
the discovery of his squamous cell carcinoma.  He reported 
recurring nightmares about Vietnam that occurred about once 
every two weeks on average, along with increased feelings of 
depression and anxiety.  It was noted that the Veteran had 
never been seen formally by a psychiatrist.  

He was assigned a GAF score of 65, indicating some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well and 
has some meaningful interpersonal relationships.

The VA medical evidence of record from August 2004 through 
January 2009 assign GAF scores ranging from 65, suggesting 
some mild symptoms, to 45, indicating serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  These records generally note anxiety, 
depression, sleep difficulties, and cognitive impairment that 
impact his occupational functioning. 

The August 2004 initial consultation report notes that, upon 
entering the office, the Veteran began observing the door to 
ensure it would not be locked.  He reported being unable to 
make a commitment to his girlfriend of 16 years.  He also 
reported that he must follow his routine and make sure 
everything is in order as he was trained to do in the 
infantry at age 20.  The examiner assigned a GAF score of 50, 
indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  A December 2004 
record notes that the Veteran was having problem finding 
words when speaking, and it noted increased memory and 
concentration problems.  An April 2005 record notes daily 
intrusive thoughts about Vietnam, worry, and pessimism about 
the future.  

An October 2005 letter from the Veteran's fiancée states that 
the Veteran can go from being nice to screaming if she does 
not immediately respond to his requests.  She noted he could 
not work if anything was left out of place in her home.  She 
described him as never sleeping a complete night and not 
being able to take loud noises such as those from fireworks 
or the movies.  He is said to be very depressed to the point 
of being teary eyed.  He has road rage at the slightest 
provocation, and pressure from work has affected him very 
badly.  She also described the Veteran as being paranoid, 
which has made her uncomfortable when they are around her 
family.  

A December 2005 record noted that the Veteran was 
anticipating changes in his workplace and that he stated he 
hoped he would die from natural causes before he was to 
retire.  He denied suicidal or homicidal ideation or intent.

A May 2006 VA medical record noted that the Veteran had 
impairment of short-term memory and had some difficulty with 
word finding and memory for remote and recent detail.  He 
admitted to impaired cognition and was unable to perform 
serial sevens.  He denied auditory or visual hallucinations, 
past or present.  He denied homicidal or suicidal ideation.  
He reported rage and physical aggression in the past but that 
this seemed to always be related to alcohol abuse.  

An April 2007 report notes an increase in the Veteran's 
hypervigilance.  Anxiety, paranoia, and racing thoughts are 
noted in a June 2007 record.  A December 2007 record again 
noted that the Veteran denied suicidal or homicidal ideation 
or intent, but that he did want to die from natural causes.  

A January 2008 VA medical record notes that the Veteran had a 
fleeting thought about killing himself but quickly dismissed 
it because of the impact it would have on the people he 
loves.  

An October 2008 record notes some increase in Vietnam 
nightmares and intrusive thoughts, which the Veteran related 
to watching a television program that displayed graphic 
images of the current war.

A November 2008 record notes that the Veteran was 
experiencing moderate anxiety and depression, which were 
usual for him.  

Having reviewed the evidence of record in detail, the Board 
concludes that the Veteran's PTSD has been manifested 
primarily by symptoms such as depressed mood, sleep 
impairment, nightmares, anxiety, and cognitive impairment 
including difficulty concentrating, impaired decisionmaking, 
and difficulty driving.  The Board notes that the Veteran's 
usual level of impairment is generally characterized as 
moderate.

The evidence does not show that the Veteran has many of the 
symptoms listed under the criteria for a higher evaluation, 
such as obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; neglect of personal appearance and hygiene; or 
inability to establish or maintain effective relationships.  
There was one brief instance of suicidal ideation for the 
entire period on appeal.  Although irritability and anger 
outbursts are shown, the evidence does not show these to have 
ever been manifested by violence.  Furthermore, while the 
evidence does reflect that the Veteran has never been 
married, he has been in a long term relationship for 
approximately 20 years.  He has also noted that he has 
friends with whom he enjoys spending time.  

In short, the evidence of record does not suggest a level of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, and that they do not indicate an inability 
to establish and maintain effective relationships.  The Board 
finds these conclusions to be consistent with the 
demonstrated ability to establish and maintain relationships 
discussed above and his long-term employment prior to his 
retirement.  The Board acknowledges that the Veteran has 
reported difficulties with maintaining employment and has 
stated that part of his longevity with the same employer was 
due to his employer's understanding of his condition.  The 
Board finds, however, that severe or even marked impairment 
in employability is not shown by the record so as to warrant 
a rating in excess of 50 percent. 

The Board recognizes that the Veteran's mood is often 
described as depressed or anxious.  The Board finds the 
overall record to be consistent with no more than a 50 
percent rating, which contemplates disturbances of motivation 
and mood.  The 70 percent rating criteria, on the other hand, 
are intended to apply to more severe mood disturbances that 
are constant and that rise to the level of affecting the 
Veteran's ability to function independently.  In this case, 
the evidence of record does not indicate that the Veteran's 
depression and anxiety render him unable to function 
independently, appropriately, and effectively.  Records 
reflect that the Veteran is self-sufficient and is able to 
get to appointments and perform activities of daily living on 
his own.  Overall, the evidence indicates that the Veteran is 
not unable to function independently and effectively due to 
his depression or anxiety.

Finally, the Board notes that many of the GAF scores assigned 
during the Veteran's VA mental health treatment appointments 
suggest a serious level of social and occupational 
impairment.  The Board, however, ultimately places more 
probative weight on the specific clinical findings noted 
during the course of VA examination and treatment, and the 
levels of impairment described in the above records reflect a 
moderate severity of symptoms more consistent with the 50 
percent rating.  

In short, the Board finds that the preponderance of the 
evidence is against granting an initial disability rating in 
excess of 50 percent for PTSD at any time during the pendency 
of this appeal.  See Fenderson, supra.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


